  Case 3:07-cr-00190-K Document 204 Filed 12/11/20            Page 1 of 8 PageID 1120



                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

DAMARIUS ORNELAS-CASTRO,                   §
                                           §
             Movant,                       §
                                           §
V.                                         §          No. 3:20-cv-2165-K
                                           §          No. 3:07-cr-197-K (04)
UNITED STATES OF AMERICA,                  §
                                           §
             Respondent.                   §

                    MEMORANDUM OPINION AND ORDER

      Movant Damarius Ornelas-Castro filed this motion to vacate, set-aside, or

correct sentence under 28 U.S.C. § 2255.     The issues have been fully briefed, and the

matter is now ripe for ruling.   For the following reasons, the Court GRANTS Ornelas-

Castro’s motion.

                                               I.

      Ornelas-Castro was charged in a six-count indictment on June 5, 2007.          (CR

doc. 43.)   On July 17, 2007, she pleaded guilty to counts one, two, four and five of

the indictment.    In count one, she was charged with conspiracy to commit kidnapping

in violation of 18 U.S.C. § 1201(c).     Count two charged her with kidnapping and

aiding and abetting in violation of 18 U.S.C. §§ 1201(a) and 2. In count four, she

was charged with use of interstate communication facilities to demand ransom and

aiding and abetting in violation of 18 U.S.C. §§ 875 and 2.    Finally, count five charged

her with using, carrying, and brandishing a firearm during or in relation to a crime of
  Case 3:07-cr-00190-K Document 204 Filed 12/11/20          Page 2 of 8 PageID 1121



violence and aiding and abetting in violation of 18 U.S.C. §§ 924(c) and 2.    (CR doc.

123.)

        On November 7, 2007, Ornelas-Castro was sentenced to a total term of 320

months’ imprisonment.      This term consisted of 200 months on each of counts one,

two, and four, to run concurrently, and 120 months on count five, to run consecutively

to the terms imposed on each of counts one, two, and four, for a total term of 320

months’ imprisonment.      (CR doc. 123 at 2.)

        Ornelas-Castro filed a direct appeal in the Fifth Circuit Court of Appeals.   On

October 20, 2009, her appeal was dismissed as frivolous. (CR docs. 159, 160.)

        Ornelas-Castro then filed a motion pursuant to 28 U.S.C. § 2255, which was

received in this Court on August 21, 2015.       (CR doc. 181; Case Number 3:15-cv-

2737-K.)    On September 10, 2015, her § 2255 motion was summarily dismissed as

“wholly frivolous” and untimely, and a certificate of appealability was denied.

        On June 7, 2016, a second § 2255 motion was received from Ornelas-Castro.

(CR doc. 187; Case Number 3:16-cv-1553-K).          On August 12, 2016, the motion was

determined to be successive and transferred to the Fifth Circuit Court of Appeals.    On

November 23, 2016, the Fifth Circuit denied her request to file a successive § 2255

motion.

        On August 12, 2020, the Fifth Circuit granted Ornelas-Castro’s motion for

authorization to file a successive § 2255 motion.    (CR doc. 200.) The same day, she

filed the instant § 2255 motion in this Court.      (CR doc. 201; Case Number 3:20-cv-

                                          -2-
  Case 3:07-cr-00190-K Document 204 Filed 12/11/20         Page 3 of 8 PageID 1122



2165.)

      In the instant § 2255 motion, Ornelas-Castro challenges her § 924(c) conviction

under the Supreme Court’s decision in United States v. Davis, 139 S. Ct. 2319 (2019).

In Davis, the Supreme Court found the residual clause of the “crime of violence”

definition contained in 18 U.S.C. § 924(c)(3)(B), which was used in this case,

unconstitutionally void for vagueness.    The holding in Davis applies retroactively to

cases on collateral review.   United States v. Reece, 938 F.3d 630, 634-35 (5th Cir.

2019).

      In its response, the Government concedes that Ornelas-Castro’s § 924(c)

conviction is “problematic,” conceding:

      After Davis, Ornelas-Castro’s Count Five Section 924(c) conviction—which is

predicated on kidnapping—is problematic because that crime does not satisfy Section

924(c)’s force clause, Section 924(c)(3)(A), and Section 924(c)’s residual clause can

no longer support it. See United States v. Reece, 938 F.3d 630, 635 (5th Cir. 2019)

(holding that Davis “announced a new rule of constitutional law retroactively

applicable on a first habeas petition”); United States v. Carreon, 803 F. App’x 790,

791 (5th Cir. 2020) (accepting the government’s concession that, applying the

categorical approach, kidnapping does not satisfy the force clause).

      (CV doc. 8 at 12.) Despite this concession, the Government argues that this

Court should deny Ornelas-Castro’s successive § 2255 motion for two reasons:        (1)

her sole claim is barred by the waiver provision in her plea agreement; and (2) her sole

                                          -3-
  Case 3:07-cr-00190-K Document 204 Filed 12/11/20              Page 4 of 8 PageID 1123



claim has been procedurally defaulted.    (CV doc. 8 at 6.)

                                            II.

       1.     Ornelas-Castro’s post-conviction waiver is not enforceable under the
              miscarriage of justice exception.

       A collateral review waiver is generally enforced where the waiver “was knowing

and voluntary, and if the waiver applies to the circumstances at hand.” United States

v. Walters, 732 F.3d 489, 491 (5th Cir. 2013) (citing United States v. Bond, 414 F.3d

542, 544 (5th Cir. 2005)).    The Fifth Circuit has recognized exceptions to this general

enforcement rule where a movant raises a claim of ineffective assistance of counsel and

where a sentence exceeds the statutory maximum.        United States v. Barnes, 953 F.3d

383, 389 (5th Cir. 2020).

       Although the Fifth Circuit has declined to explicitly adopt or reject a miscarriage

of justice exception to enforcement of a post-conviction waiver, id. (citing United

States v. Ford, 688 F. App’x 309, 309 (5th Cir. 2017) (per curiam)), the Court finds a

miscarriage of justice exception is appropriate in this case.    As the Supreme Court has

recognized, a conviction and punishment for an act that the law does not criminalize,

“inherently results in a complete miscarriage of justice” and “presents exceptional

circumstances that justify collateral relief under § 2255.” Davis v. United States, 417

U.S. 333, 346-47 (1974).     The Fifth Circuit has also declined to enforce an appellate

waiver where, “as a matter of law, the indictment itself affirmatively reflects that the

offense sought to be charged was not committed.” United States v. White, 258 F.3d



                                           -4-
  Case 3:07-cr-00190-K Document 204 Filed 12/11/20        Page 5 of 8 PageID 1124



374, 380 (5th Cir. 2001).     The Court stated, “[t]he government cites no authority,

and we are aware of none, that holds that a defendant can waive his substantive right

‘to be free of prosecution under an indictment that fails to charge an offense.’” Id.

(quoting United States v. Meacham, 626 F.2d 503, 509-10 (5th Cir.1980)).

       In this case, count five of the indictment charged Ornelas-Castro with using,

carrying, brandishing, and possessing a firearm during or in relation to a crime of

violence “that is the offense listed in Count Two of this indictment.” (CR doc. 43 at

8.)   Kidnapping is charged in count two of the indictment.   (CR doc. 43 at 5.) The

indictment therefore failed to charge an offense under § 924(c).      Moreover, other

jurisdictions have also found that a post-conviction waiver does not foreclose a

defendant’s challenge to his § 924(c) conviction under Davis.    See Bonilla v. United

States, 2020 WL 489573, at *3 (E.D.N.Y Jan. 29, 2020) (granting a § 2255 motion

and vacating a § 924(c) conviction based on Davis despite the presence of a post-

conviction waiver); United States v. Brown , 415 F. Supp.3d 901, 906-07 (N.D. Cal.

Nov. 8, 2019) (granting § 2255 motion challenging § 924(c) conviction based on Davis

and concluding that petitioner’s collateral-review waiver could not be enforced).

               Ornelas-Castro was convicted under an indictment that did not charge a

valid offense with respect to count five, and she is actually innocent of the offense

charged in count five.    Accordingly, under these circumstances, the miscarriage of

justice exception applies, and Ornelas-Castro’s collateral-review waiver is not

enforceable.

                                         -5-
  Case 3:07-cr-00190-K Document 204 Filed 12/11/20            Page 6 of 8 PageID 1125



       2.        Ornelas-Castro’s procedural default is excused.

       It is well settled that a collateral challenge may not take the place of a direct

appeal. United States v. Shaid, 937 F.2d 228, 231-32 (5th Cir. 1991). “A defendant

can challenge his conviction after it is presumed final only on issues of constitutional

or jurisdictional magnitude . . . and may not raise an issue for the first time on collateral

review without showing both ‘cause’ for his procedural default, and ‘actual prejudice’

resulting from the error.” Id. at 232.

       In this case, Ornelas-Castro is raising her Davis claim for the first time on

collateral review, but her procedural default is excused because she has demonstrated

cause and actual prejudice.     With respect to cause, her Davis claim “is so novel that

its legal basis [was] not reasonably available to counsel” and it therefore may constitute

cause to excuse procedural default.      Bousley v. United States, 523 U.S. 614, 622

(1998) (quoting Reed v. Ross, 468 U.S. 1, 16 (1984)).         The proper determination is

whether the claim is “novel” for purposes of establishing cause for procedural default,

and the inquiry is “not whether subsequent legal developments have made counsel’s

task easier, but whether at the time of the default the claim was ‘available’ at all.”

Smith v. Murray, 477 U.S. 527, 537 (1986).         The Government argues that Ornelas-

Castro had the necessary “tools to construct” a constitutional vagueness challenge to §

924(c)(3)(B) prior to the Supreme Court’s holding in Davis on June 24, 2019.            (CV

doc. 8 at 17.)     In support of this argument, the Government points to a few cases

across the country.    (CV doc. 8 at 17 n.8.) The Court, however, is not persuaded by

                                            -6-
  Case 3:07-cr-00190-K Document 204 Filed 12/11/20           Page 7 of 8 PageID 1126



this argument and finds that a vagueness challenge to § 924(c)(3)(B) was indeed

“novel” when she filed her direct appeal. See Dugger v. Adams, 489 U.S. 401, 409-

10 (1989) (noting that a claim is not novel where “the legal basis for a challenge was

plainly available”); see also Frizzell v. Hopkins, 87 F.3d 1019, 1021 (8th Cir. 1996)

(“If the tools were available for a petitioner to construct the legal argument at the time

of the state appeals process, then the claim cannot be said to be so novel as to constitute

cause for failing to raise it earlier.”) (citation and internal quotation marks omitted).

As for prejudice, Ornelas-Castro has shown that but for the unconstitutionally vague

definition of crime of violence under the residual clause of § 924(c)(3)(B), she would

not have been convicted and sentenced on count five.       She has therefore established

prejudice.

      In sum, Ornelas-Castro’s procedural default is excused by cause and prejudice

on the basis that her Davis claim was not reasonably available to her when she filed her

direct appeal in November 2007.     (ECF No. 124.)     See United States v. Branch, 2020

WL 6498968, at *2-*3 (N.D. Cal. Nov. 3, 2020) (finding that the procedural default

of the void-for-vagueness claim was excused by cause and prejudice); Ellis v. United

States, 2020 WL 6382926, at *3 (E.D. Wis. Oct. 30, 2020) (finding that the

procedural default should be excused because Davis was decided after the petitioner

was sentenced, and the decision came down after petitioner’s deadline to file his direct

appeal); Jacques v. United States, 2020 WL 5981655, at *4 n.2 (E.D.N.Y. Oct. 8,

2020) (“The Court finds that there was no procedural default in failing to raise a

                                           -7-
  Case 3:07-cr-00190-K Document 204 Filed 12/11/20            Page 8 of 8 PageID 1127



[Davis]-type argument before [Davis] was decided.”).

       3.      Ornelas-Castro is entitled to relief on her § 924(c) conviction.

       The Court finds Ornelas-Castro’s post-conviction waiver is not enforceable, and

she did not procedurally default her Davis claim.     The Court now considers the merits

of her § 2255 motion.      As the Government has conceded, Ornelas-Castro’s conviction

for kidnapping does not satisfy the requirements of § 924(c)(3)(A)’s force clause,

United States v. Carreon, 803 F. App’x 790, 791 (5th Cir. 2020), and under Davis, the

residual clause of the “crime of violence” definition contained in 18 U.S.C. §

924(c)(3)(B) is unconstitutionally void for vagueness.       Therefore, Ornelas-Castro is

entitled to relief.

                                             III.

       For the foregoing reasons, the Court GRANTS Ornelas-Castro’s motion to

vacate, set-aside, or correct sentence and VACATES her conviction for using, carrying,

or brandishing a firearm during a crime of violence in violation of 18 U.S.C. § 924(c)

under count five.     The Court will enter an order in the criminal case setting a schedule

for resentencing, and that order will provide deadlines for any additional submissions

from U.S. Probation or the parties.

       SO ORDERED.

       Signed December 11th, 2020.
                                           ________________________________
                                           ED KINKEADE
                                           UNITED STATES DISTRICE JUDGE



                                            -8-
